Dissenting Opinions.
Howell, J.
Morton,' Bliss & Co. were, in my opinion, either partners in the adventure, or Price, Hine & Tupper were their agents in making the purchase, and in either contingency Morton, Bliss & Co. are hable for the price of the molasses.
There is no evidence; as I understand it, of more than one sale — that made by plaintiffs to Price, Hine & Tupper. By virtue of that sale only the molasses passed to the possession of Morton, Bliss & Co., and in their possession, it is conceded, the property was sequestered.
Under such circumstances I think there can be no doubt that Morton, Bliss & Co., as well as the other parties, are hable to plaintiffs, who should be paid.
I therefore dissent.
Wyly, J.
The facts and law of this case are correctly stated in the written opinion of the learned judge a quo, which I adopt as my dissenting opinion in this case, I will, besides, add a few observations. Un*184doubtedly there, was a partnership between Morion, Bliss & Co. and'J. B. Lafitte & Co. in the molasses speculation which they began in November, 1872, and which embraces the lot of molasses the price of which is now in controversy. Undoubtedly there was but one sale of the molasses in question, and Chaffraix & Agar were the vendors, who have not been paid. Undoubtedly they have a privilege upon the thing sold, without registry, provided the vendees have not sold and disposed'of the same.
Now, the question arises, for whom was the purchase made by Prico, Hine & Tupper ? If it was made for the partnership between Morton, Bliss & Co. and John B. Lafitte & Co., and in their behalf, the vendors, Chaffraix & Agar, can certainly sequester the molasses and enforce the privilege for the price, whether they knew or n¿t, at the time of the sale, that Price, Hine & Tupper were buying for said partnership.
That Price, Hine & Tupper bought this lot of molasses, as they had bought many lots before, for the partnership between Morton, Bliss & Co. and John B. Lafitte & Co., and were acting in their behalf, there can bo no doubt. They were but fulfilling the agreement they had made with these parties, and in return for'the value of their services in making the purchases it is proved they (Price, Hine & Tupper) were to receive one-fourth of the net profits of the speculation when all the shipments wore finally sold by Morton, Bliss & Co.
Here the real purchaser, the partnership engaged in this molasses speculation, holds the thing sold and refuses to pay the price. It avails itself of the contract made by Price, Hine & Tupper to got possession of the property, and it repudiates the contract, or that part thereof imposing the duty to pay the price. It is no excuse that Price, 1-Iine & Tupper, the employees of the partnership to buy the molasses, diverted the money intrusted to them and did not pay to plaintiffs the price of the molasses in question.
The partnership was contracted with the express understanding that Price, Hine & Tupper were to do the buying for it in their own name, for fear if it were known in the market that the wealthy firms of Morton, Bliss & Co. and John B. Lafitte & Co. were making these purchases of molasses to be shipped to New York on speculation the price of molasses would enhance, to their disadvantage.
Now, the instrument that the partnership chose to carry out its designs has failed to keep the plighted faith; it, the firm of Price, Hine & Tupper, has violated the .agreement; it has wrongfully appropriated the money which it received and which it should have paid over to plaintiffs as the price of the molasses.
It seems to mo if the partnership has been disappointed by the wrongful act of its employee, who has diverted its money and not paid the *185price, the loss should fall on itself, and not on Chaffraix & Agar. Certainly the vendee, the partnership, can not keep the molasses which it bought through Price, Hine & Tupper, and not pay the price. It can not hold np one part of the contract and say it is good and gives a title, and repudiate the other in regard to the payment of the price. Had the partnership engaged in this molasses speculation shown that Price, Hine & Tupper were not engaged in their employment in buying molasses, and that it bought the molasses in question from Price, Hine & Tupper just as it would from any other seller, of course tho demand of plaintiffs in this ease could not be maintained. But the record shows beyond doubt that tho partnership was organized for the purpose of buying molasses on speculation, through Price, Hine & Tupper, and in the name of Price, Hine & Tupper. An important part of tho contract was that all purchases made by the partnership should be in the name of Price, Hine & Tupper, for fear if it were known who the real purchaser was the price of molasses would go up. Viewing the contract out of which the partnership in question arose as an entirety, and considering the whole scope of the intentions and purposes of tho parties, there can be no doubt that tho molasses was purchased by the partnership, through Price, Hine & Tupper as parties interposed, and that there was in no sense a sale or conveyance from Price, Hine & Tupper to said partnership.
I therefore dissent in this case.